Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 27th day of January, 2016, are as follows:



BY CLARK, J.:


2014-K -2260      STATE    OF   LOUISIANA     v.    VERNON   MULLINS   (Parish   of
     C/W          Sabine)(Aggravated Rape)
2014-KO-2310
                  Accordingly,   we  reverse   the  decisions  below,  vacate  the
                  Defendant's conviction and sentence, and remand this case to the
                  District Court for a new trial.
                  REVERSED. CONVICTION AND SENTENCE VACATED. REMANDED FOR NEW
                  TRIAL.

                  WEIMER, J., concurs in the result and assigns reasons.
                  GUIDRY, J., dissents and assigns reasons.
                  CRICHTON, J., concurs in the result and assigns reasons.
01/27/2016

                      SUPREME COURT OF LOUISIANA

                                NO. 2014-K-2260

                            CONSOLIDATED WITH

                               NO. 2014-KO-2310

                             STATE OF LOUISIANA

                                     VERSUS

                              VERNON MULLINS

           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                  THIRD CIRCUIT, PARISH OF SABINE


Clark, Justice

       We granted certiorari in this criminal matter to determine whether the lower

courts erred in allowing certain expert psychological testimony as to the victim’s

intelligence quotient (IQ) and in admitting into evidence a letter written by the

expert which contained hearsay evidence. For the reasons following, we have

determined that the lower courts did, indeed, err, and remand the case to the trial

court for retrial.

                          Facts and Procedural History

       Vernon Mullins (Defendant) was indicted on November 14, 2011, for the

aggravated rape of J.W., in violation of La. R.S. 14:42. The State alleged that,

between the dates of August 2010 and August 2011, Defendant engaged in sexual

intercourse with J.W., who was prevented from resisting or consenting because she

suffers from a mental infirmity due to an IQ of seventy or below. Defendant’s trial

in the Eleventh Judicial District Court, Parish of Sabine, began on September 4,

2013, and the jury returned a guilty verdict on September 6, 2013. He was

sentenced on December 2, 2013, to life imprisonment without benefit of probation,

parole, or suspension of sentence. The Court of Appeal, Third Circuit, affirmed

                                         1
Defendant’s conviction on October 1, 2014. State v. Mullins, 14-260 (La.App. 3

Cir. 10/1/14), 2014 WL 4926162 (unpubl’d). This Court granted Defendant’s writ

applications in State v. Mullins, 14-2260 (La. 10/2/15), ___ So.3d ___ and State v.

Mullins, 14-2310 (La. 10/2/15), ___ So.3d ___ .

                                      Discussion

      Defendant makes four assignments of error, three of which are interrelated.

He argues that allowing Dr. Mark Vigen, the State’s expert psychologist, to present

evidence as to the results of IQ testing he did not administer or score violated the

Confrontation Clause of the United States Constitution. Next, Defendant argues

that the lower courts erred in allowing hearsay testimony and the introduction into

evidence of a letter Dr. Vigen prepared in advance of trial, both of which were

based on information gained from persons who did not testify. Next, Defendant

argues that the lower courts erred in allowing the introduction of Dr. Vigen’s letter,

where the letter contained hearsay, not subject to any exception.              Finally,

Defendant alleges that the court of appeal erred in failing to find that the trial court

had erred in allowing expert testimony where the State failed to comply with

Article 705(B) of the Code of Evidence.

      As this matter implicates the Confrontation Clause of the Sixth Amendment

of the United States Constitution, our review is de novo.

      Defendant was convicted of aggravated rape.             The controlling statute

provides, in pertinent part:

      A. Aggravated rape is a rape . . . where the . . . sexual intercourse is
      deemed to be without lawful consent of the victim because it is
      committed under any one of the following circumstances:

      (6) When the victim is prevented from resisting the act because the
      victim suffers from a physical or mental infirmity preventing such
      resistance.
                                    * * *
      C. For the purposes of this Section, the following words have the
      following meanings:
                                    * * *

                                           2
      (2) “Mental infirmity” means a person with an intelligence quotient
      of seventy or lower.

La. R.S. 14:42. The victim’s IQ, then, is an essential element of the crime.

      We begin by examining Dr. Vigen’s testimony.            He testified on direct

examination as to the victim’s IQ score, which, based on the results of the victim’s

IQ testing, he opined was sixty-three, below the score of seventy which the statute

makes the minimum IQ required for consent.           He further testified on direct

examination as to when the IQ test was performed, how the test was performed,

what the test was designed to measure, how the test measures a subject’s aptitude

versus the aptitude of others, and how the IQ score was derived. Dr. Vigen also

revealed that he interviewed the victim before and after the test was administered,

but that he had not personally administered or scored the test.

      At the close of Dr. Vigen’s direct examination, the State offered into

evidence a letter authored by Dr. Vigen which contained the results of the IQ test

administered to J.W. Defendant’s counsel objected, reasoning that he had not had

the opportunity to cross examine the doctor about the contents of the letter. The

trial court sustained the objection “for now,” and allowed Defendant’s counsel to

cross examine Dr. Vigen about the contents of the letter.

      Cross examination revealed that Jeri Jones, who was not present in court,

had administered and scored the test, and that another technician, Tabitha Rawls,

also not in court, had re-checked the scores. Dr. Vigen, still on cross examination,

explained the standard deviation of the test and the margin of error for the test. He

explained that the margin of error was plus or minus five points, so that the

victim’s actual IQ, with a ninety-five percent reliability, was between fifty-eight

and sixty-eight.

      At the conclusion of Defendant’s cross examination of Dr. Vigen, the State

again offered the letter into evidence. Defendant’s counsel again objected, first


                                          3
arguing that the letter was not the best evidence of the victim’s IQ, that the letter

contained hearsay, and that the person who administered the test was not present in

court to testify about the test. The trial court overruled the objection and allowed

the letter to be introduced into evidence. Dr. Vigen did not testify further.

      The United States Supreme Court has explained that the Confrontation

Clause applies to “testimonial” statements. In Crawford v. Washington, the Court

unanimously determined that the recorded statement of the defendant’s wife, which

suggested the defendant had not acted in self-defense, was barred from admission

because it was “testimonial” under any definition. The Court stated:

      Where testimonial evidence is at issue, however, the Sixth
      Amendment demands what the common law required: unavailability
      and a prior opportunity for cross-examination. We leave for another
      day any effort to spell out a comprehensive definition of
      “testimonial.” Whatever else the term covers, it applies at a minimum
      to prior testimony at a preliminary hearing, before a grand jury, or at a
      former trial; and to police interrogations. These are the modern
      practices with closest kinship to the abuses at which the Confrontation
      Clause was directed.

Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 1374, 158 L. Ed. 2d

177 (2004).

       The Court later addressed the definition of testimonial statement in the

consolidated cases of Davis v. Washington and Hammon v. Indiana. In Davis, the

defendant’s girlfriend had called 911 to report that he was assaulting her. In

Hammon, officers questioned the defendant and his wife in separate rooms after

having been summoned after a report of domestic abuse. The Court unanimously

found that the 911 call made in Davis, which was made for the primary purpose of

seeking help during an ongoing emergency, was not testimonial, Davis v.

Washington, 547 U.S. 813, 828, 126 S. Ct. 2266, 2277, 165 L. Ed. 2d 224 (2006),

while in Hammon, with one dissent, the Court found the statement to be

testimonial, as the statement was made as part of an investigation into possible

criminal past conduct and there was no emergency in progress. Davis, 547 U.S. at

                                          4
829, 126 S. Ct. at 2278. The dissent would have found the statement in Hammon

admissible, as it was adduced during an informal questioning by police rather than

in a formalized process. Davis, 547 U.S. at 836, 126 S. Ct. at 2282 (Thomas, J.,

dissenting).

      The Supreme Court again addressed testimonial statements in Michigan v.

Bryant, 562 U.S. 344, 131 S.Ct. 1143, 179 L.Ed.2d 93 (2011), where, in a second

degree murder trial, the victim’s statement to police, who had discovered him lying

mortally wounded in a gas station parking lot, was admitted.          The statement

described the shooter and the location of the shooting. The Michigan Supreme

Court reversed, finding the statement was testimonial under Davis, in that its

primary purpose was to establish the facts of an event which had already occurred,

rather than to meet an ongoing emergency.          A divided U.S. Supreme Court

reversed, finding that the statement was not testimonial because its primary

purpose was to help resolve the ongoing emergency of an unknown shooter who

was at large.   Bryant, 562 U.S. at 1158, 131 S.Ct. at 363-64. Two justices

dissented, because, from the victim’s point of view, the emergency had already

ended and the statements had little value other than to ensure the arrest and

prosecution of the shooter. Bryant, 562 U.S. at 1170, 131 S.Ct. at 384 (Scalia, J.,

dissenting, joined by Ginsburg, J). One justice concurred, again finding that the

primary-purpose test should be rejected in favor of an inquiry into whether the

statement was formal and solemn. Bryant, 562 U.S. at 378-79, 131 S.Ct. at 1167-

68 (Thomas, J., dissenting).

      In the context of laboratory analysis and expert testimony, the Supreme

Court has issued a series of opinions which offer several rationales. In the plurality

opinion, Melendez-Diaz v. Massachusetts, 557 U.S. 305, 129 S.Ct. 2527, 174

L.Ed.2d 314 (2009), four justices held that certificates verifying that bags of

powder were cocaine were testimonial because they were created for the primary

                                          5
purpose of providing evidence at trial. Melendez-Diaz, 557 U.S. at 310-11, 129

S.Ct. at 2531-32. Further, the opinion held that where analysts’ affidavits included

testimonial statements, defendants were entitled to be confronted with the analysts

themselves. Melendez-Diaz, 557 U.S. at 311, 129 S.Ct. at 2532. One justice

concurred because, in his view, the affidavits were testimonial due to their formal

nature. Melendez-Diaz, 557 U.S. at 329-30, 129 S.Ct. at 2543 (Thomas, J.,

concurring). Four justices dissented, stating that the laboratory technicians who

produced the certificates were not witnesses against the defendant because they did

not have personal knowledge of some aspect of the defendant’s guilt. Melendez-

Diaz, 557 U.S. at 343-44, 129 S.Ct. at 2551.

      In Bullcoming v. New Mexico, 564 U.S. ___, 131 S.Ct. 2705, 180 L.Ed.2d

610 (2011), five justices found that a formal laboratory certificate identifying a

defendant’s blood alcohol level was testimonial and, therefore, not admissible

without the testimony of the analyst who had conducted the testing, because it was

created for the purpose of aiding in a police investigation. The opinion further held

that the testimony of another analyst familiar with the procedures was not enough

to establish admissibility.

      In Williams v. Illinois, 547 U.S. ___, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012),

yet another plurality opinion, four justices determined that the Confrontation

Clause was not violated when the state’s DNA expert testified on the basis of a

report by another DNA expert who did not appear at trial that the DNA profile of a

blood sample taken from the defendant matched the DNA profile taken from

biological traces found on the victim of a sexual assault. The opinion offered two

reasons for their finding. First, the expert’s reliance on the report was not offered

to prove the truth of the matter asserted because the results of the DNA test were

relayed by the expert solely for the purpose of explaining the assumptions on

which his opinion rested, and, second, the DNA profile was produced before the

                                         6
defendant was identified as a suspect and was not inherently inculpatory.

Williams, 547 U.S. at ___, 132 S.Ct. at 2228.          Again, one justice concurred

because the report lacked the solemnity required of testamentary evidence.

Williams, 547 U.S. at ___, 132 S.Ct. at 2260 (Thomas, J., concurring). The

remaining four justices found that it was “open-and-shut” that when the state

prosecuted the defendant for rape based in part on the DNA profile at issue, that

the defendant should have the opportunity to cross-examine the witness who

produced the evidence against him. Williams, 547 U.S. at ___, 132 S.Ct. at 2265.

      In sum, United States Supreme Court jurisprudence tells us that testimonial

evidence includes prior testimony at a preliminary hearing, before a grand jury, or

at a former trial; and to police interrogations. Crawford, 541 U.S. at 68, 124 S. Ct.

at 1374. We also know that statements made for the primary purpose of seeking

help during an ongoing emergency are not testimonial, Davis, 547 U.S. at 828, 126

S. Ct. at 2277; Bryant, 562 U.S. at 1158, 131 S.Ct. at 363-64, while statements

made as part of an investigation into possible criminal past conduct with no

emergency in progress are testimonial. Davis, 547 U.S. at 829, 126 S. Ct. at 2278.

Testimonial statements include those “solely directed at establishing the facts of a

past crime, in order to identify (or provide evidence to convict) the perpetrator.”

Davis, 547 U.S. at 826, 126 S. Ct. at 2276. When laboratory analysts’ affidavits

include testimonial statements, a defendant is entitled to confront the analysts

themselves. Melendez-Diaz, 557 U.S. at 311, 129 S.Ct. at 2532. A document

created solely for an “evidentiary purpose,” made in aid of a police investigation, is

testimonial. Bullcoming, 564 U.S. at ___, 131 S. Ct. at 2717.

      Here, the State’s expert, Dr. Vigen, testified as to the results of an IQ test he

did not personally administer. The IQ test was administered to the victim by a

technician in order to provide evidence at trial of the victim’s “mental infirmity,”

i.e., that she had an “intelligence quotient of seventy or below,” which is an

                                          7
essential element of the crime of aggravated rape.              The technician who

administered the test did not testify in court as to the results of the test, or to

whether the required testing protocol was followed. Based on these facts, under

the admittedly murky rules laid out by the United States Supreme Court, the results

of the IQ test are clearly testimonial in nature.

      Were the argument to be made that Dr. Vigen’s reliance on the test results

was not offered to prove the truth of the matter asserted, but only to explain the

assumptions upon which his opinion was based, as was the case in Williams, the

argument would fail for several reasons. First, in response to a question asking for

the victim’s IQ score as indicated by the IQ test, Dr. Vigen stated, “Sixty-three.”

There was no premise in the prosecutor’s question, as there was in Williams. Next,

as the Williams plurality admitted, in the event of a jury trial, as was the case here,

without “an evaluation of the risk of juror confusion and careful jury instructions,

the testimony could not have gone to the jury.” Williams, 547 U.S. at ___, 132

S.Ct. at 2236. Finally, this Court has stated that the Williams holding is no more

broad “than the particular circumstances that led to the convergence of the votes of

five Justices to uphold the judgment of the Illinois appellate courts . . .” State v.

Bolden, 2011-2435 (La. 10/26/12), 108 So. 3d 1159, 1161. Those circumstances

include the testing having been conducted before the defendant was identified or

targeted as a suspect. Bolden, 108 So. 3d at 1162. Here, the testing was done after

Defendant was identified and its primary purpose was to provide evidence at

Defendant’s trial.

      Although the results of the IQ test were testimonial in nature and, therefore,

inadmissible without the testimony of the technician who administered and graded

the test, Defendant failed to object to any aspect of Dr. Vigen’s testimony.

Louisiana's contemporaneous objection rule provides that “[a]n irregularity or error

cannot be availed of after verdict unless it was objected to at the time of

                                           8
occurrence.” State v. Ruiz, 2006-1755 (La. 4/11/07), 955 So. 2d 81, 87; La.Code

Crim. Pro. art. 841 A. Because Defendant failed to contemporaneously object to

Dr. Vigen’s testimony as to the victim’s IQ score, Defendant failed to preserve any

error as to his testimony, whether as to hearsay or to confrontation.

      The same cannot be said, though, of the introduction of Dr. Vigen’s letter

containing the results of the IQ test. Defendant objected to the introduction of the

letter both for its hearsay nature and because the people who administered and

graded the test were not in court to testify, which fairly raises the Confrontation

Clause issue.

      As we discussed above, because the letter contains the results of the testing,

the primary purpose of which was to provide evidence of the victim’s IQ, an

essential element of the crime, the letter contained a testimonial statement.

Because the person making the statement was not present in court to testify as to

the overall IQ score, the sub-test scores, and whether the test was conducted under

the proper protocol and conditions, the trial court erred in allowing the testimonial

statement to be introduced into evidence. As the Supreme Court has stated, “That

alone is sufficient to make out a violation of the Sixth Amendment. . . . Where

testimonial statements are at issue, the only indicium of reliability sufficient to

satisfy constitutional demands is the one the Constitution actually prescribes:

confrontation.” Crawford, 541 U.S. at 68-69, 124 S. Ct. at 1374.

      Confrontation Clause violations do not fit within the limited category of

constitutional errors that are deemed prejudicial in every case - the violation of a

defendant's right to confrontation may be harmless error. Delaware v. Van Arsdall,

475 U.S. 673, 682, 106 S. Ct. 1431, 1437, 89 L. Ed. 2d 674 (1986); State v. Welch,

1999-1283 (La. 4/11/00), 760 So. 2d 317, 321-22. Courts analyze such errors by

assuming that the damaging potential of the error was fully realized, then asking

whether the reviewing court could conclude that the error was nevertheless

                                          9
harmless beyond a reasonable doubt. Welch, 760 So.2d at 321-22. The factors to

be considered in determining whether the error was harmless include the

importance of the testimony of the witness in the state's case, whether the

testimony is cumulative, the presence or absence of evidence corroborating or

contradicting the testimony, the extent of the cross-examination permitted, and the

overall strength of the state's case. Welch, 760 So.2d at 321-22.

      Here, the importance of the evidence of the test results cannot be overstated.

The results of the test contained in the letter provided the sole basis for the finding

of the victim’s IQ, which established an essential element of the crime. Further,

the results of the test cannot be said to be merely “cumulative” of the expert’s

testimony. Dr. Vigen testified that the victim’s IQ was “Sixty-three.” The letter,

on the other hand, contained not only the victim’s overall IQ, but also the scores of

all the sub-tests, and gave the jury a basis for believing that Dr. Vigen’s testimony

was credible. Finally, the defense was not able to cross-examine the “declarant” at

all, as she was not present at trial, and “questioning one witness about another’s

testimonial statements [does not] provide[] a fair enough opportunity for cross-

examination. Bullcoming, 564 U.S. at ___, 131 S.Ct. at 2716. As a result, such a

violation cannot be held to be harmless beyond a reasonable doubt in this case,

because it resulted in the admission of the primary evidence proving an essential

element of the crime, and we cannot say “the guilty verdict actually rendered in

this trial was surely unattributable to the error.” State v. Code, 627 So. 2d 1373,

1384-85 (La. 1993) (citing Sullivan v. Louisiana, 508 U.S. 275, ___, 113 S.Ct.

2078, 2081, 124 L.Ed.2d 182 (1993) (emphasis in original)).

      The State argues that experts such as Dr. Vigen are allowed to testify as to

their opinion based upon data provided to the expert which may or may not be

admissible into evidence. Nothing in Dr. Vigen’s testimony indicates, however,

that he used anything other than the IQ test results to form his “opinion” as to the

                                          10
victim’s IQ. When an expert merely repeats or summarizes the content of hearsay,

his testimony cannot reasonably be considered an “opinion,” as it operates as little

more than circumvention of the hearsay rules. See, e.g., United States v. Pablo,

696 F.3d 1280, 1288 (10th Cir. 2012) (“If an expert simply parrots another

individual’s out-of-court statement, rather than conveying an independent

judgment that only incidentally discloses the statement to assist the jury in

evaluating the expert’s opinion, then the expert . . . thereby becomes little more

than a backdoor conduit for an otherwise inadmissible statement.”).

      The letter also contained hearsay statements. “‘Hearsay’ is a statement,

other than one made by the declarant while testifying at the present trial or hearing,

offered in evidence to prove the truth of the matter asserted.” La. Code Evid. art.

801 C. Here, the letter is a statement made by Dr. Vigen prior to his testimony in

court, and was offered to provide evidence of the victim’s IQ. As such, it is

hearsay. Further, although Dr. Vigen may have authored and signed the letter, he

had no personal knowledge of the test and sub-test scores. He obtained these

scores from the technician who conducted and graded the test. The declarant of the

test scores was the technician, not Dr. Vigen. The letter, which was itself hearsay,

contained hearsay information obtained from a declarant, the technician, who was

not available to testify in court. Hearsay within hearsay is admissible only if each

part of a combined statement conforms with an exception to the hearsay rule. La.

Code Evid. art. 801. No exception applies to either level of hearsay in the letter.

Because the letter, itself, was hearsay, and it contained the hearsay statement of a

technician who did not testify at trial, the trial court erred in allowing its

introduction into evidence.

      Defendant’s last assignment of error is that trial court erred in allowing

expert testimony where the State failed to comply with Article 705(B) of the Code

of Evidence. Article 705(B) reads: “In a criminal case, every expert witness must

                                         11
state the facts upon which his opinion is based, provided, however, that with

respect to evidence which would otherwise be inadmissible, such basis shall only

be elicited on cross-examination.”

      As we have previously noted, Defendant did not make any objection to any

of Dr. Vigen’s testimony. Because Defendant did not make a contemporaneous

objection, he again failed to preserve any error as to Dr. Vigen’s testimony which

may have violated Article 705B.

                                     Conclusion

      We find that the letter containing the IQ test results and introduced by the

State for the primary purpose of proving an essential element of the crime of

aggravated rape contains testimonial statements and therefore is subject to

Confrontation Clause requirements. As a result, the trial court violated Mr.

Mullins’ Sixth Amendment rights by ruling the letter could be admitted into

evidence without testimony. We further find the introduction of the letter violated

the hearsay rule. Accordingly, we reverse the decisions below, vacate Defendant's

conviction and sentence, and remand this case to the District Court for a new trial.

REVERSED. CONVICTION AND SENTENCE VACATED. REMANDED
FOR NEW TRIAL.




                                         12
01/27/2016

                   SUPREME COURT OF LOUISIANA

                                  NO. 2014-K-2260

                             CONSOLIDATED WITH

                                 NO. 2014-KO-2310

                             STATE OF LOUISIANA

                                       VERSUS

                               VERNON MULLINS

                ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                        THIRD CIRCUIT, PARISH OF SABINE



WEIMER, J., concurring in the result.

      I agree with the majority’s conclusion that the letter reciting the victim’s IQ test

results, introduced by the State for the purpose of proving an essential element of the

crime of aggravated rape, is testimonial, and subject to Confrontation Clause

requirements. I also agree that the admission of the letter without the testimony of the

technician who administered the test violated defendant’s Sixth Amendment rights

and that the error was not harmless. Given this conclusion, I find that any discussion

of the testimony of Dr. Vigen is dicta.
01/27/2016

                      SUPREME COURT OF LOUISIANA

                                 NO. 2014-K-2260

                            CONSOLIDATED WITH

                                NO. 2014-KO-2310

                             STATE OF LOUISIANA

                                      VERSUS

                               VERNON MULLINS

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
               THIRD CIRCUIT, PARISH OF SABINE

GUIDRY, J., dissents and assigns reasons.

      I disagree with the majority’s conclusion that the district court’s ruling

allowing introduction of the letter in evidence constituted reversible error. The

majority opinion states: “Because Defendant failed to contemporaneously object to

Dr. Vigen’s testimony as to the victim’s IQ score, Defendant failed to preserve any

error as to his testimony, whether as to hearsay or to confrontation.” Slip op., p. 9.

Even if the defense’s objection to Dr. Vigen’s letter should have been sustained by

the trial court, as the majority finds, the contents of the letter were merely

cumulative when compared to the substance of Dr. Vigen’s direct testimony.

Accordingly, I disagree with the majority’s reasoning as to why introduction of the

letter was not harmless. The majority stresses the importance of the contents of the

letter, which was written by Dr. Vigen, as containing all of the test results,

including the scores of the sub-tests, and finds these additional scores bolstered the

credibility of Dr Vigen. But the IQ test result itself, which pertained to an essential

element of the charged offense, was set forth in the letter, and that result had

already been introduced in evidence by virtue of Dr. Vigen’s testimony, which is

otherwise substantive evidence. Furthermore, Dr. Vigen had previously informed


                                          1
the jury that his neuropsychological technician had administered and graded the

test, so the letter’s ostensible revelation that someone other than Dr. Vigen had

administered the test is simply redundant. In my view, the majority opinion

correctly found the defendant had failed to preserve any error as to Dr. Vigen’s

testimony; consequently, introduction of the letter on which his testimony was

based, even if error on the part of the trial court, was harmless because its contents

were merely cumulative evidence of the victim’s IQ.




                                          2
01/27/2016

                     SUPREME COURT OF LOUISIANA

                                NO. 2014-K-2260

                           CONSOLIDATED WITH

                               NO. 2014-KO-2310

                            STATE OF LOUISIANA

                                     VERSUS

                              VERNON MULLINS

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
               THIRD CIRCUIT, PARISH OF SABINE

CRICHTON, J., concurs in the result and assigns reasons:

      I concur in the result and write separately to express my disappointment and

bewilderment at the attorneys involved in this major felony case, one which, upon

conviction, carries an automatic and mandatory life sentence. For reasons known

only to the prosecutor, there was no effort to call the technician who administered

the IQ examination. And, notwithstanding whether it would have satisfied the

confrontation issue, the prosecutor also declined to call the other technician who

re-checked the test scores. Instead, she sought to establish the critical element of

mental infirmity—an intelligence quotient of 70 or lower—from another witness

who had no direct knowledge whatsoever of the testing procedure and

methodology in this case. Equally disappointing and astounding is the fact that

defense counsel, for reasons known only to him, delayed lodging what should have

been a contemporaneous objection, though finally (and fatal to the prosecution’s

case) doing so prior to the close of the inadmissible testimony. Because of the

clearly testimonial and substantive nature of this critical evidence, the defendant,

facing this mandatory life imprisonment sentence upon conviction, had zero

opportunity to exercise his fundamental constitutional right to confront and cross
examine the evidence establishing his guilt.     Had defense counsel not finally

lodged an objection, this case might have passed appellate muster; however, in my

view, the error is of sufficient magnitude such that it would arguably have led to a

finding of ineffective assistance of counsel upon collateral review. The bottom

line is that, especially in a case which results in a mandatory sentence for the

defendant and one involving a developmentally disabled and vulnerable victim

(who must testify again), the efficient administration of criminal justice and the

integrity of our system demands more.




                                         2